DETAILED ACTION


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Yingxin Deng on 09/08/2021.

	The application has been amended as follows:
In the claims filed on 07/15/2021:
In claim 1 at line 10, please delete the word(s) “at least a portion”, and insert the word(s) --the at least the portion-- before the word(s) “of the trapped”.
In claim 1 at line 11, please delete the word(s) “at least a portion”, and insert the word(s) --the at least the portion-- before the word(s) “of the photoluminesced”.
In claim 1 at line 11, please delete the word(s) “an”, and insert the word(s) --the-- before the word(s) “electric signal”.
In claim 13 at line 2, please insert the word(s) --the-- before the word(s) “group consisting of”.


Allowable Subject Matter
Claims 1,3 and 5-20 are allowed.
the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection under 35 USC 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claim 1.

Regarding claim 1, MAPEL (US 20100139749 A1) teaches the state of the art of see the system of a luminescent light guide and solar cell, comprising a waveguide with embedded luminophores and at least one embedded planar cell.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“a first selectively-reflective mirror and a second selectively-reflective mirror configured to filter light of specific wavelengths, wherein: the first selectively-reflective mirror is configured to filter light before such that passed light is incident on the waveguide; and the second selectively-reflective mirror is disposed between the waveguide and the subcell”, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726